Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 1 of 41 Page ID #:601




                         EXHIBIT A
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 2 of 41 Page ID #:602



 1   MATERN LAW GROUP, PC
     Matthew J. Matern (SBN 159798)
 2   mmatern@maternlawgroup.com
     Launa Adolph (SBN 227743)
 3   ladolph@maternlawgroup.com
     Deanna S. Leifer (SBN 265840)
 4   dleifer@maternlawgroup.com
     1230 Rosecrans Avenue, Suite 200
 5   Manhattan Beach, CA 90266
     Tel: (310) 531-1900
 6   Facsimile: (310) 531-1901
 7   Attorneys for Plaintiffs JOSE MAURICIO PEREZ,
     CODY TAYLOR, and JAMIE FLEMINGS
 8
     SEYFARTH SHAW LLP
 9   Brian T. Ashe (SBN 139999)
     bashe@seyfarth.com
10   Kerry Friedrichs (SBN 198143)
     kfriedrichs@seyfarth.com
11   Parnian Vafaeenia (SBN 316736)
     pvafaeenia@seyfarth.com
12   560 Mission Street, 31st Floor
     San Francisco, California 94105
13   Telephone: (415) 397-2823
     Facsimile: (415) 397-8549
14
     Attorneys for Defendants ISLAND HOSPITALITY
15   MANAGEMENT LLC, ISLAND HOSPITALITY
     MANAGEMENT II LLC, ISLAND HOSPITALITY
16   MANAGEMENT III LLC, AND ISLAND
     HOSPITALITY MANAGEMENT IV LLC
17
                                UNITED STATES DISTRICT COURT
18
                               CENTRAL DISTRICT OF CALIFORNIA
19
     JOSE MAURICIO PEREZ, CODY                     Case No. 2:18-cv-4903-DMG (JPRx)
20   TAYLOR, JAMIE FLEMINGS,
     individually and on behalf of all others      STIPULATION AND
21   similarly situated,                           SETTLEMENT OF CLASS AND
22                Plaintiff,                       REPRESENTATIVE ACTION

23                vs.                              Complaint Filed: March 15, 2018
24   ISLAND HOSPITALITY
     MANAGEMENT III, LLC, a Delaware
25   limited liability company; ISLAND
     HOSPITALITY MANAGEMENT, LLC, a
26   Delaware limited liability company; and
     DOES 1 through 10, inclusive,
27
                         Defendants.
28


                 STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 3 of 41 Page ID #:603



 1         Subject to final approval by the Court, which counsel and the Parties agree to
 2   diligently pursue and recommend in good faith, Plaintiffs Jose Mauricio Perez, Jamie
 3   Flemings, and Cody Taylor (“Plaintiffs”), individually and on behalf of all other similarly
 4   situated persons aggrieved employees, and the State of California as to the claim pursuant
 5   to the Labor Code Private Attorneys General Act (“PAGA”), on the one hand, and Island
 6   Hospitality Management LLC, Island Hospitality Management II LLC, Island Hospitality
 7   Management III LLC, and Island Hospitality Management IV LLC (collectively,
 8   “Island”), on the other hand, (Plaintiffs and Island are collectively referred to herein as
 9   the “Parties” and individually as a “Party”) hereby agree to the following binding
10   settlement of the class and representative action designated Jose Perez, et al. v. Island
11   Hospitality Management III LLC, et al., United States District Court for the Central
12   District of California, Case No. 2:18-cv-04903-DMG-JPR (the “Action”), pursuant to the
13   terms and conditions set forth below (the “Settlement,” “Settlement Agreement” or
14   “Agreement”).
15   I.    Definitions.
16         The following definitions are applicable to this Settlement Agreement. Definitions
17   contained elsewhere in this Settlement Agreement will also be effective:
18         A.     “Action.”
19         The case entitled Jose Perez, et al. v. Island Hospitality Management III LLC, et
20   al., United States District Court for the Central District of California, Case No. 2:18-cv-
21   04903-DMG-JPR.
22         B.     “Amended Complaint.”
23         Plaintiffs have articulated theories that would encompass claims against not just
24   the named Defendants but also against their immediately affiliated companies, Island
25   Hospitality Management II LLC and Island Hospitality Management IV LLC. The
26   Parties agree that, as a condition precedent to final approval of this Agreement, Plaintiffs
27   will prepare an amended complaint to add Island Hospitality Management II LLC and
28   Island Hospitality Management IV LLC as defendants to the action. Defendants Island
                                                   1
                 STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 4 of 41 Page ID #:604



 1   Hospitality Management III LLC and Island Hospitality Management LLC will stipulate
 2   to the amendment for that limited purpose. Additionally, Plaintiffs shall undertake all
 3   acts as are appropriate and necessary to ensure Plaintiffs’ individual standing to assert,
 4   and secure the full release of, all claims alleged in the Third and anticipated Fourth
 5   Amended Complaint.
 6         C.     “Attorneys’ Fees” and “Costs.”
 7         The terms “Attorneys’ Fees” and “Costs” shall mean the attorneys’ fees agreed
 8   upon by the Parties and approved by the Court for Class Counsel’s litigation and
 9   resolution of the Action, and all costs incurred and to be incurred by Class Counsel in the
10   Action, including, but not limited to, costs associated with documenting the Settlement,
11   providing any notices required as part of the Settlement or Court’s Order, securing the
12   Court’s approval of the Settlement, administering the Settlement, any expert expenses,
13   and securing entry of judgment in the Action. Class Counsel will request attorneys’ fees
14   not to exceed one-third (1/3) of the Gross Class Settlement Amount of $1,100,000.00
15   (i.e., no more than $366,666.67 in attorneys’ fees) and litigation costs incurred not to
16   exceed an additional $35,000.00. The amount of Attorneys’ Fees and Costs awarded are
17   subject to the Court’s approval. Island agrees not to oppose Class Counsel’s request for
18   Attorneys’ Fees and Costs as set forth above. Such Attorneys’ Fees and Costs shall be
19   paid from the Gross Class Settlement Amount. Island shall have no liability for any other
20   attorneys’ fees or costs. If the Court approves less than the amount of Attorneys’ Fees
21   and Costs that Class Counsel request, then that will not be a basis to set aside this
22   Settlement Agreement and the difference between the requested and awarded amounts
23   will be distributed to Class Members on a proportional basis relative to the size of their
24   claims as set forth in Section IV below. A condition precedent to the payment of any
25   Attorneys’ Fees and Costs shall be the receipt of an IRS Form W-9 by Class Counsel and
26   each individual Plaintiff. Class Counsel will be issued an IRS Form 1099 for the
27   Attorneys’ Fees and Costs detailed in this Section and shall be solely and legally
28   responsible for paying all applicable taxes on the payment made pursuant to this Section.

                                                   2
                  STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 5 of 41 Page ID #:605



 1   Class Counsel shall be entitled to no attorneys’ fees or costs for any work performed in or
 2   related to the Action other than as provided in this Settlement Agreement. The instant
 3   Settlement Agreement is the exclusive means for recovery of any attorneys’ fees or costs
 4   incurred in the Action by any attorney, law firm and/or other legal services provider.
 5         D.     “Class Counsel.”
 6         Matthew J. Matern, Launa Adolph, and Deanna S. Leifer of Matern Law Group,
 7   PC shall be appointed Class Counsel upon approval by the Court.
 8         E.     “Class List.”
 9         A complete list of all Class Members that Island will diligently and in good faith
10   compile from their records and provide to the Settlement Administrator within thirty (30)
11   business days after Preliminary Approval of this Settlement. The Class List will be
12   formatted in a readable Microsoft Office Excel spreadsheet and will include each Class
13   Member’s full name, most recent mailing address, telephone number, Social Security
14   number, dates of employment (i.e., hire date and termination date, if applicable),
15   approximate number of workweeks that a Class Member worked, and any other relevant
16   information needed to calculate settlement payments.
17         No information allowing any individual identification of any Class Member shall
18   be made available to Class Counsel by the Settlement Administrator.
19         F.     “Class Member(s).”
20         All current or former non-exempt employees who worked for Island Hospitality
21   Management LLC, Island Hospitality Management II LLC, Island Hospitality
22   Management III LLC, or Island Hospitality Management IV LLC in California during the
23   Class Period.
24         G.     “Class Period.”
25         The time period from March 15, 2014 to the earlier of February 28, 2020 or
26   Preliminary Approval of the Settlement.
27         H.     “Class Representative Enhancement Payment(s).”
28   The amount to be paid to Plaintiffs in recognition of their efforts and work in prosecuting

                                                 3
                  STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 6 of 41 Page ID #:606



 1   the Action on behalf of Class Members and for their general release of claims. Subject to
 2   the Court granting Final Approval of this Settlement Agreement, each Plaintiff will
 3   request Court approval of a Class Representative Enhancement Payment in the amount of
 4   Five Thousand Dollars ($5,000.00). Each Plaintiff will be issued an IRS Form 1099 in
 5   connection with his or her Class Representative Enhancement Payment. Plaintiffs shall
 6   be solely and legally responsible for paying any and all applicable taxes on these
 7   payments and shall hold Island harmless from any claim or liability for taxes, penalties or
 8   interest arising as a result of the payment. The Class Representative Enhancement
 9   Payments will be paid from the Gross Class Settlement Amount and will be in addition to
10   Plaintiffs’ Individual Settlement Payments paid pursuant to the Settlement and are
11   conditioned on the execution of a general release of claims as set forth below. Island
12   makes no representations as to the tax treatment or legal effect of the payments called for
13   herein, and Plaintiffs are not relying on any statement or representation by Island or its
14   counsel in this regard. If the Court approves less than the amount of Class Representative
15   Enhancement Payments that Plaintiffs request, then that will not be a basis to set aside
16   this Settlement Agreement and the difference between the requested and awarded
17   amounts will be distributed to Class Members on a proportional basis relative to the size
18   of their claims as set forth in Section IV below.
19         I.     “Gross Class Settlement Amount.”
20         The sum of no more than $1,100,000.00 to be paid by Island in full satisfaction of
21   all Released Claims and Plaintiffs’ released claims. The class action settlement will be
22   on a common fund basis, there will be no claim form or claims process, and there will be
23   no reversion to Island. The Gross Class Settlement Amount includes all Individual
24   Settlement Payments to Class Members, the Class Representative Enhancement
25   Payments to Plaintiffs, Settlement Administration Costs to the Settlement Administrator,
26   the LWDA Payment, and the Attorneys’ Fees and Costs.
27         Under no circumstances shall the Gross Class Settlement Amount exceed
28   $1,100,000.00. Nevertheless, Island will be responsible for any employer payroll taxes

                                                  4
                  STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 7 of 41 Page ID #:607



 1   required by law, separate and in addition to the Gross Class Settlement Amount,
 2   including the employer FICA, FUTA, and SDI contributions on the wage portion of the
 3   Individual Settlement Payments.
 4         J.     “Effective Date.”
 5         The date on which the Final Award becomes final. For purposes of this Section,
 6   the Final Award “becomes final” only after the Court grants the Motion for Final
 7   Approval and upon the latter of: (i) if no objections to the settlement are filed, Final
 8   Approval; (ii) if objections are filed and overruled and no appeal is filed, the expiration
 9   date of the time for the filing or noticing of any appeal from, or other challenge to, Final
10   Approval (this time period shall not be less than 30 calendar days after the Court’s Order
11   is entered); (iii) if an appeal is taken from Final Approval, the date twenty (20) calendar
12   days after the appeal is withdrawn or after an appellate decision affirming Final Approval
13   becomes final under the Federal Rules of Civil and Appellate Procedure. In the event an
14   appeal is filed before the settlement payments are mailed, such mailing shall be stayed
15   until the appeal has been dismissed. It is the intention of the Parties that the Settlement
16   shall not become effective until the Court’s Final Order approving the Settlement has
17   become completely final, and no recourse remains for an appellant or objector to contest
18   the Settlement.
19         K.     “Final Approval” or “Final Award.”
20         The court order granting final approval of the Settlement Agreement.
21         J.     “Final Approval Hearing.”
22         The hearing to be conducted by the Court after the filing of an appropriate motion
23   by Plaintiffs and following appropriate notice to Class Members giving Class Members
24   an opportunity to request exclusion from the class and Settlement and to object to the
25   Settlement, at which time Plaintiffs shall request that the Court finally approve the
26   Settlement, enter judgment, and take other appropriate action.
27         L.     “Individual Settlement Payment(s).”
28         Each Class Member’s share of the Net Settlement Amount, which shall be

                                                   5
                  STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 8 of 41 Page ID #:608



 1   distributed to the Settlement Class Members, less employee portions of state and federal
 2   withholding taxes, including the employee FICA, FUTA and SDI contributions and any
 3   other applicable payroll deductions required by law as a result of the payment of the
 4   amount allocated to such Class Member as set forth herein.
 5         M.     “LWDA Notice.”
 6         Plaintiffs will submit a Notice to the Labor and Workforce Development Agency
 7   (“LWDA”) of this Settlement along with a copy of this Settlement Agreement within ten
 8   (10) calendar days of its execution by all Parties and Class Counsel, and will thereafter
 9   submit a copy of any judgment or any other order (e.g., the Final Award) providing for an
10   award of civil penalties in conformity with Labor Code Section 2699(l).
11         N.     “LWDA Payment.”
12         The amount that the Parties have agreed to pay to the LWDA in connection with
13   settlement of Plaintiffs’ PAGA claims. The Parties have agreed that $100,000.00 of the
14   Gross Class Settlement Amount will be allocated to the resolution of any Class Members’
15   claims arising under the PAGA (“PAGA Settlement Amount”). Pursuant to the PAGA,
16   $75,000.00 (75%) of the PAGA Settlement Amount will be paid to the LWDA and
17   $25,000.00 (25%) of the PAGA Settlement Amount will be included in the Net
18   Settlement Amount. Any change in the requested LWDA Payment is not a material term
19   of this Agreement. If the Court approves a lesser or greater amount than that requested,
20   the other terms of this Agreement shall still remain in effect. However, the Court’s
21   approval of some payment to the LWDA is a material term of the Settlement and this
22   Agreement. If the Court does not approve any LWDA Payment, then the entire
23   Agreement will be, at Island’s sole discretion, void and unenforceable. In such a case,
24   the Parties shall be returned to their respective statuses as of the date and time
25   immediately prior to the execution of this Settlement Agreement, and the Parties shall
26   proceed in all respects as if this Settlement Agreement had not been executed, except that
27   the costs of administration shall be borne by Island.
28   //

                                                   6
                  STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
 Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 9 of 41 Page ID #:609



 1         O.      “Net Settlement Amount.”
 2         The portion of the Gross Class Settlement Amount remaining after deduction of
 3   the approved Class Representative Enhancement Payments, Settlement Administration
 4   Costs, LWDA Payment, and the Attorneys’ Fees and Costs.
 5         P.      “Notice of Class Action Settlement.”
 6         The document substantially in the form attached as Exhibit 1, which shall be
 7   subject to Court approval, that will be mailed to Class Members’ last known addresses
 8   and which will provide Class Members with information regarding the Action and
 9   Settlement.
10         Q.      “Notice of Objection.”
11         A Class Member’s written objection to the Settlement. For the Notice of Objection
12   to be valid, it must include the Class Member’s full name, signature, address, telephone
13   number, and a written statement of all grounds for the objection. The Notice of
14   Objection must be returned by mail or fax to the Settlement Administrator at the specified
15   address or facsimile number and postmarked or faxed on or before the Response
16   Deadline. The date of the postmark or fax receipt confirmation will be the exclusive
17   means to determine whether a Notice of Objection has been timely submitted.
18         Class Members who fail to make valid and timely objections in the manner
19   specified above shall be deemed to have waived any objections and shall be foreclosed
20   from making any objection (whether by appeal or otherwise) to the Settlement
21   Agreement. Neither the Parties nor their counsel will solicit or otherwise encourage or
22   discourage Class Members to submit Notices of Objection or appeal from the Final
23   Award. Class Counsel will not represent any Class Members with respect to any
24   objections to this Settlement. The Settlement Administrator shall provide counsel for the
25   Parties with complete copies of all objections received, including the date of postmark or
26   fax receipt confirmation for each objection, within five (5) calendar days of receipt.
27   Class Counsel will provide a single packet of copies of any objections and supporting
28   documents to the Court at least sixteen (16) court days before the Final Approval

                                                  7
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 10 of 41 Page ID
                                       #:610


 1    Hearing. A Class Member who excludes himself or herself from the Settlement shall lose
 2    standing to object.
 3             R.    “Notice Packet.”
 4             The Notice of Class Action Settlement and Individual Settlement Payment
 5    calculations, which shall include workweek information, in English, Spanish and
 6    Tagalog.
 7             S.    “Plaintiffs.”
 8             Plaintiffs Jose Mauricio Perez, Cody Taylor, and Jamie Flemings, on behalf of
 9    themselves and all others similarly situated and the State of California as to the PAGA
10    claim.
11             T.    “Plaintiffs’ Released Claims.”
12             Upon the Effective Date, and as a condition of receiving any portion of their Class
13    Representative Enhancement Payments, Plaintiffs shall fully and finally release the
14    Released Parties from any and all claims, known and unknown, under federal, state
15    and/or local law, statute, ordinance, regulation, common law, or other source of law,
16    including but not limited to claims arising from or related to their employment with
17    Island and their compensation while an employee of Island. Plaintiffs’ Released Claims
18    include, but are not limited to, all claims arising from or related to the Action. Plaintiffs’
19    Released Claims include all claims for unpaid wages, including, but not limited to, failure
20    to pay minimum wages, overtime compensation, and interest; the calculation of the
21    regular rate of pay; unpaid wages; untimely wages; meal period and rest period wages
22    and penalties; reimbursement for business expenses; payment for all hours worked,
23    including off-the-clock work; wage statements; deductions; failure to keep accurate
24    records; unfair business practices; penalties, including, but not limited to, recordkeeping
25    penalties, wage statement penalties, minimum wage penalties, and waiting-time penalties;
26    and attorneys’ fees and costs. Plaintiffs’ Released Claims include all claims arising under
27    the California Labor Code; all claims arising under the California Industrial Welfare
28    Commission Wage Orders; the California Private Attorneys General Act of 2004

                                                    8
                     STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 11 of 41 Page ID
                                       #:611


 1    (PAGA); California Business and Professions Code section 17200, et seq.; the California
 2    Civil Code, to include sections 3287, 3336 and 3294; California Code of Civil Procedure
 3    § 1021.5; the California common law of contract; the Fair Labor Standards Act, 29
 4    U.S.C. § 201, et seq. (“FLSA”) and all regulations implementing and interpreting the
 5    FLSA, federal common law; the Employee Retirement Income Security Act, 29 U.S.C. §
 6    1001, et seq. (ERISA), all claims for lost wages and benefits, emotional distress,
 7    retaliation, punitive damages, and attorneys’ fees and costs arising under federal, state, or
 8    local laws for discrimination, harassment, retaliation, and wrongful termination, such as,
 9    by way of example only, (as amended) 42 U.S.C. § 1981, Title VII of the Civil Rights
10    Act of 1964, the Americans with Disabilities Act (ADA), the Age Discrimination in
11    Employment Act (ADEA), the California Fair Employment and Housing Act (FEHA),
12    and the law of contract and tort. This release excludes the release of claims not permitted
13    by law.
14          Plaintiffs’ Released Claims include all claims, whether known or unknown. Even
15    if Plaintiffs discover facts in addition to or different from those that they now know or
16    believe to be true with respect to the subject matter of Plaintiffs’ Released Claims, those
17    claims will remain released and forever barred. Thus, Plaintiffs expressly waive and
18    relinquish the provisions, rights and benefits of California Civil Code section 1542,
19    which reads:
20                   A general release does not extend to claims that the creditor or releasing
21                   party does not know or suspect to exist in his or her favor at the time of
22                   executing the release and that, if known by him or her, would have
23                   materially affected his or her settlement with the debtor or released party.
24          U.       “Preliminary Approval.”
25          The Court’s order granting preliminary approval of the Settlement Agreement ,
26    approving and authorizing the mailing of the Notice Packet by the Settlement
27    Administrator, and setting the date of the Final Approval Hearing.
28    //

                                                     9
                     STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 12 of 41 Page ID
                                       #:612


 1          V.     “Qualified Gross Settlement Account.”
 2          The fund established by the Settlement Administrator pursuant to Internal Revenue
 3    Code Section 1.468B-1.
 4          W.     “Released Claims.”
 5          Upon the Effective Date, each Settlement Class Member shall release the Released
 6    Parties from any and all claims, debts, liabilities, demands, obligations, penalties, premium
 7    pay, guarantees, costs, expenses, attorney’s fees, damages, actions or causes of action of
 8    whatever kind or nature, whether known or unknown, contingent or accrued, under any
 9    legal theory under federal and state law for any alleged failure to pay all wages due
10    (including minimum wage and overtime wages), failure to pay for all hours worked
11    (including off-the clock work), failure to provide meal and rest periods, failure to failure
12    to timely pay wages and final wages, failure to properly calculate the regular rate of pay,
13    failure to reimburse business expenses, failure to furnish accurate wage statements
14    including claims derivative and/or related to these claims, liquidated damages, conversion
15    of wages, pre and post shift work and record-keeping violations, up to and including the
16    date of final approval by the Court. This Release shall include, all claims arising under
17    the applicable regulations, Wage Orders and Labor Code, including sections 201, 202, 203,
18    204, 206, 210, 218, 218.5, 226, 226.3, 226.7, 227, 227.3, 510, 511, 512, 515, 517, 551,
19    552, , 558, 1174, 1175, 1182.12, 1194, 1194.2, 1197, 1197.1, 1198, 1199, 2802, as well as
20    claims under Business and Professions Code section 17200 et seq., and/or Labor Code
21    section 2698 et seq. based on alleged violations of any of the above Labor Code provisions,
22    and any other benefit claimed on account of the allegations asserted in the Amended
23    Complaint (“Released Claims”). This Agreement is contingent upon the Court’s approval
24    of this release, which is intended to be a full release of all claims asserted in the then-
25    operative amended complaint. This release shall apply to all claims arising at any point
26    during the Class Period, but this release , shall not include unrelated claims like retaliation,
27    discrimination, workers’ compensation, or ERISA claims, or claims arising outside the
28    Class Period.

                                                    10
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 13 of 41 Page ID
                                       #:613


 1          The Parties acknowledge that the following three lawsuits exist and have claims that
 2    are asserted in and/or factually related to the Action:         Cruz v. Island Hospitality
 3    Management III LLC (Santa Clara County Superior Court Case No. 19CV353655; Leon,
 4    et al. v. Island Hospitality Management III LLC (Orange County Superior Court Case No.
 5    30-2019-01050719-CU-OE-CXC; and Vela v. Island Hospitality Management LLC et al.
 6    (San Diego County Superior Court, Case No. 37-2019-0003525). The Parties acknowledge
 7    that the courts will be the final arbiters of the impact, if any, of this Settlement on these
 8    lawsuits.
 9          X.     “Released Parties.”
10          Island Hospitality Management LLC, Island Hospitality Management Inc., Island
11    Hospitality Management II LLC, Island Hospitality Management II Inc., Island
12    Hospitality Management III LLC, Island Hospitality Management III Inc., Island
13    Hospitality Management IV LLC, Island Hospitality Management IV Inc., Island
14    Hospitality Management V LLC, Island Hospitality Management V Inc., Island
15    Hospitality Florida Management LLC, Island Hospitality Joint Venture LLC, Island JV
16    Member Inc., Platform Hospitality Investor T-II, LLC, Chatham Lodging Trust, Colony
17    Capital, Inc., LVP CY Paso Robles Holding Corporation, and any parent, subsidiary,
18    affiliate, predecessor or successor, and all agents, employees, officers, directors and
19    attorneys of any of these named businesses.
20          Y.     “Request for Exclusion.”
21          A notice submitted by a Class Member requesting to be excluded from the
22    Settlement. For the Request for Exclusion to be valid, it must include the Class
23    Member’s full name and a written statement requesting to be excluded from this
24    Settlement. The Request for Exclusion must be returned by mail or fax to the Settlement
25    Administrator at the specified address or facsimile number and postmarked or faxed on or
26    before the Response Deadline. The date of the postmark or fax receipt confirmation will
27    be the exclusive means to determine whether a Request for Exclusion has been timely
28    submitted. A Class Member who does not submit a timely and valid Request for

                                                    11
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 14 of 41 Page ID
                                       #:614


 1    Exclusion from the Settlement will be deemed a Settlement Class Member and will be
 2    bound by all terms of the Settlement Agreement if the Court grants final approval of the
 3    Settlement.
 4          Any Class Member who opts out of the Settlement may not submit a Notice of
 5    Objection, shall not receive an Individual Settlement Payment, and shall not be bound by
 6    the release set forth in this Agreement. If a Class Member submits both a Request for
 7    Exclusion and a Notice of Objection, then the Request for Exclusion will be valid and
 8    will invalidate the Notice of Objection.
 9          Z.      “Response Deadline.”
10          The date stated on the Notice of Class Action Settlement or a re-mailed Notice
11    Packet, whichever is later, by which Class Members must mail or fax to the Settlement
12    Administrator valid Requests for Exclusion, Notices of Objection to the Settlement, or
13    workweek disputes. The Response Deadline will be forty-five (45) calendar days from
14    the initial mailing of the Notice Packet by the Settlement Administrator, unless the 45th
15    day falls on a Sunday or federal holiday, in which case the Response Deadline will be
16    extended to the next day on which the U.S. Postal Service is open. The Response
17    Deadline for Requests for Exclusion, Notices of Objection, or disputes will be extended
18    ten (10) calendar days for any Class Member who is re-mailed a Notice Packet by the
19    Settlement Administrator, unless the 10th day falls on a Sunday or federal holiday, in
20    which case the Response Deadline will be extended to the next day on which the U.S.
21    Postal Service is open. The Response Deadline may also be extended by express
22    agreement between Class Counsel and Island. Under no circumstances, however, will the
23    Settlement Administrator have the authority to unilaterally extend the deadline for Class
24    Members to submit Requests for Exclusion, Notices of Objection, or workweek disputes.
25          AA. “Settlement Administrator.”
26          Simpluris, Inc. shall be the third-party class action settlement administrator as
27    agreed to by the Parties and approved by the Court for the purposes of administering this
28    Settlement and will issue to class members Forms W-2 and 1099 for all amounts paid

                                                  12
                    STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 15 of 41 Page ID
                                       #:615


 1    under this Settlement, making all deductions and withholdings required under law. The
 2    Parties each represent that they do not have any financial interest in the Settlement
 3    Administrator or otherwise have a relationship with the Settlement Administrator that
 4    could create a conflict of interest.
 5          BB. “Settlement Administration Costs.”
 6          The costs payable from the Gross Class Settlement Amount to the Settlement
 7    Administrator are for administering this Settlement, including, but not limited to,
 8    printing, distributing, and tracking documents for this Settlement, calculating estimated
 9    amounts per Class Member, tax reporting, distributing the Gross Class Settlement
10    Amount, and providing necessary reports and declarations, and other duties and
11    responsibilities set forth herein to process this Settlement Agreement, and as requested by
12    the Parties. The Settlement Administration Costs will be paid from the Gross Class
13    Settlement Amount, including, if necessary, any such costs in excess of the amount
14    represented by the Settlement Administrator as being the maximum costs necessary to
15    administer the Settlement. The Settlement Administration Costs are currently estimated
16    to not exceed $21,600.00. To the extent actual Settlement Administration Costs are
17    greater than $21,600.00, such excess amount will be deducted from the Gross Class
18    Settlement Amount, subject to the Court’s approval. The Settlement Administration
19    Costs will be paid no sooner than twenty-five (25) calendar days following the Effective
20    Date. Settlement Administration Costs allocated but not paid to the Settlement
21    Administrator will be distributed to the Settlement Class Members on a proportional basis
22    relative to the size of their claims as set forth in Section IV below.
23          CC. “Settlement Class Member.”
24          Plaintiffs and all other Class Members who do not submit a valid and timely
25    Request for Exclusion.
26          DD. “Settlement Payment Check.”
27          The Settlement Payment Check is the payment to a Settlement Class Member.
28    //

                                                    13
                    STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 16 of 41 Page ID
                                       #:616


 1    II.   Funding of the Gross Class Settlement Amount.
 2          Within fifteen (15) calendar days after the Effective Date, Island will make a one-
 3    time deposit of the Gross Class Settlement Amount into the Qualified Gross Settlement
 4    Account. Within ten (10) calendar days of the funding of the Settlement, the Settlement
 5    Administrator will issue the following payments: (a) Individual Settlement Payments to
 6    the Settlement Class Members; (b) the LWDA payment; (c) the Class Representative
 7    Enhancement Payments to Plaintiffs; and (d) the Attorneys’ Fees and Costs to Class
 8    Counsel, pursuant to the terms of this Agreement and any Court orders modifying it. The
 9    Settlement Administrator will also issue a payment to itself for Court-approved services
10    performed in connection with the Settlement. Island has no obligation to deposit such
11    funds prior to the deadline set forth herein.
12    IV.    Individual Settlement Payment Calculations.
13          Individual Settlement Payments will be calculated and apportioned from the Net
14    Settlement Amount based on the number of workweeks that a Settlement Class Member
15    worked for Island as a non-exempt employee in California during the Class Period.
16    Specific calculations of Individual Settlement Payments will be made as follows:
17          1.     Island will calculate the total number of weeks worked by each Settlement
18    Class Member (“Individual Workweeks”) and the total number of weeks worked by all
19    Settlement Class Members (“Class Workweeks”) during the Class Period.
20          2.     To determine each Settlement Class Member’s Individual Settlement
21    Payment, the Settlement Administrator will use the following formula: Individual
22    Settlement Payment = (Individual Workweeks ÷ Class Workweeks) × Net Settlement
23    Amount.
24          3.     The Individual Settlement Payment will be reduced by any required
25    deductions for each Settlement Class Member as set forth in this Agreement, including
26    employee-side tax withholdings or deductions.
27          4.     The Individual Settlement Payments made to Settlement Class Members
28    under this Settlement, and any other payments made pursuant to this Settlement, will not

                                                      14
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 17 of 41 Page ID
                                       #:617


 1    be utilized to calculate any additional benefits under any benefit plans to which any
 2    Settlement Class Members may be eligible, including, but not limited to, profit-sharing
 3    plans, bonus plans, 401(k) plans, stock purchase plans, vacation plans, sick leave plans,
 4    PTO plans, and any other benefit plan. Rather, it is the Parties’ intention that this
 5    Settlement Agreement will not affect any rights, contributions, or amounts to which any
 6    Settlement Class Members may be entitled under any benefit plans.
 7    V.    Settlement Administration Process.
 8          1.     The Parties agree to cooperate in the administration of the Settlement and to
 9    make all reasonable efforts to control and minimize the costs and expenses incurred in
10    administration of the Settlement. The Settlement Administrator will provide the
11    following services:
12                 a.       Establish and maintain a Qualified Gross Settlement Account.
13                 b.       Calculate the Individual Settlement Payment each Class Member is
14                          eligible to receive.
15                 c.       Translate the Notice Packet into Spanish and Tagalog.
16                 d.       Print and mail the Notice Packet in English, Spanish and Tagalog.
17                 e.       Establish and maintain a toll-free information telephone support line
18                          to assist Class Members who have questions regarding the Notice
19                          Packet.
20                 f.       Conduct additional address searches for mailed Notice Packets that
21                          are returned as undeliverable.
22                 g.       Process Requests for Exclusion, calculate Class Members’ Individual
23                          Settlement Payments, and field inquiries from Class Members.
24                 h.       Calculate settlement proceeds, calculate employee tax withholdings,
25                          forward all payroll taxes and penalties to the appropriate government
26                          authorities, print and issue Settlement Payment Checks, and prepare
27                          IRS W-2 and 1099 Tax Forms.
28                 i.       Issue to Plaintiffs, Settlement Class Members, and Class Counsel any

                                                    15
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 18 of 41 Page ID
                                       #:618


 1                        W-2, 1099, or other tax forms as may be required by law for all
 2                        amounts paid pursuant to this Settlement.
 3                 j.     Provide declarations and/or other information to the Court as
 4                        requested by the Parties and/or the Court.
 5                 k.     Provide weekly status reports to counsel for the Parties.
 6                 l.     Create, maintain, administer and then close the Qualified Gross
 7                        Settlement Account.
 8          2.     Within thirty (30) calendar days of the later of Preliminary Approval or
 9    court approval of the Notice of Class Action Settlement, Island will provide the Class
10    List to the Settlement Administrator.
11          3.     Within thirty-five (35) business days of the later of Preliminary Approval or
12    court approval of settlement notice to the class, the Settlement Administrator will mail a
13    Notice Packet to all Class Members via regular First-Class U.S. Mail, using the last
14    known mailing addresses identified in the Class List.
15          4.     Prior to mailing, the Settlement Administrator will perform a search based
16    on the National Change of Address Database for information to update and correct any
17    known or identifiable address changes. Any Notice Packets returned to the Settlement
18    Administrator as non-deliverable on or before the Response Deadline will be sent
19    promptly via regular First-Class U.S. Mail to the forwarding address affixed thereto and
20    the Settlement Administrator will indicate the date of such re-mailing on the Notice
21    Packet. If no forwarding address is provided, the Settlement Administrator will promptly
22    attempt to determine the correct address using a skip-trace, or other search using the
23    name, address and/or Social Security number of the Class Member involved, and will
24    then perform a single re-mailing. Those Class Members who receive a re-mailed Notice
25    Packet, whether by skip-trace or by request, will have until the later of (a) an additional
26    ten (10) calendar days or (b) the Response Deadline to postmark or fax a Request for
27    Exclusion or Notice of Objection to the Settlement.
28          5.     All Class Members will be mailed a Notice Packet containing the forms

                                                   16
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 19 of 41 Page ID
                                       #:619


 1    attached as Exhibit 1 as approved by the Court.
 2          6.     Class Members will have an opportunity to dispute the information provided
 3    in their Notice Packets. To the extent Class Members dispute the number of workweeks
 4    which have been credited to them or the amount of their Individual Settlement Payment,
 5    Class Members may produce evidence to the Settlement Administrator substantiating the
 6    dispute. Absent evidence rebutting Island’s records, Island’s records will be presumed
 7    determinative. However, if a Class Member produces evidence to the contrary, the
 8    Settlement Administrator will evaluate the evidence submitted by the Class Member and
 9    will make the final decision as to the number of eligible workweeks that should be
10    applied and/or the Individual Settlement Payment to which the Class Member may be
11    entitled. The workweek dispute must be returned by mail or fax to the Settlement
12    Administrator at the specified address or facsimile number shown on the Notice of Class
13    Action Settlement or re-mailed Notice Packet and postmarked or faxed on or before the
14    Response Deadline. The date of the postmark or fax receipt confirmation will be the
15    exclusive means to determine whether a workweek dispute has been timely submitted.
16    All such disputes are to be resolved not later than fourteen (14) calendar days after the
17    Response Deadline.
18          7.     Defective Submissions. If a Class Member’s Request for Exclusion is
19    defective as to the requirements listed in this Agreement, then that Class Member will be
20    given an opportunity to cure the defect(s). The Settlement Administrator will mail the
21    Class Member a cure letter within three (3) business days of receiving the defective
22    submission to advise the Class Member that his or her submission is defective and that
23    the defect must be cured to render the Request for Exclusion valid. The Class Member
24    will have until the later of (a) the Response Deadline or (b) ten (10) calendar days from
25    the date of the cure letter, whichever date is later, to postmark or fax a revised Request
26    for Exclusion.
27          8.     Request for Exclusion Procedures. Any Class Member wishing to opt-out
28    from the Settlement Agreement must sign and postmark or fax a written Request for

                                                   17
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 20 of 41 Page ID
                                       #:620


 1    Exclusion to the Settlement Administrator within the Response Deadline. The date of the
 2    postmark on the return mailing envelope or the fax receipt confirmation will be the
 3    exclusive means to determine whether a Request for Exclusion has been timely
 4    submitted. All Requests for Exclusion will be submitted to the Settlement Administrator,
 5    who will certify jointly to Class Counsel and Island’s Counsel the Requests for Exclusion
 6    that were timely submitted. Any Class Member who does not timely seek exclusion will
 7    be bound by the terms of this Settlement Agreement.
 8    VI.   NULLIFICATION OF THE SETTLEMENT AGREEMENT.
 9          1.     Island’s Option to Nullify the Settlement Agreement. If ten percent (10%)
10    or more of the Class Members opt out of the Settlement, Island, in its sole discretion,
11    shall have the option to nullify the Settlement Agreement. Island shall give written
12    notice to Class Counsel within thirty (30) calendar days after expiration of the Response
13    Deadline if it elects to nullify the Agreement. In such a case, the Parties and any funds to
14    be awarded under this Settlement Agreement shall be returned to their respective statuses
15    as of the date and time immediately prior to the execution of this Agreement, and the
16    Parties shall proceed in all respects as if this Settlement Agreement had not been
17    executed, except that any fees already incurred by the Settlement Administrator shall be
18    paid by Island. The Parties and their counsel agree not to encourage or discourage opt-
19    outs from Class Members.
20          2.     Nullification of the Settlement Agreement. In the event: (i) the Court does
21    not enter the Preliminary Approval Order and approve the Released Claims specified
22    herein; (ii) the Court does not issue a Final Award as provided herein; (iii) Island
23    exercises its option to nullify the Settlement Agreement based on the number of opt-outs,
24    as described in the above Section; or (iv) the Settlement does not become final for any
25    other reason (e.g., an objection by the LWDA), this Settlement Agreement shall be null
26    and void. Any order or judgment entered by the Court in furtherance of this Settlement
27    Agreement shall be treated as void from the beginning, and the Stipulations and Recitals
28    contained herein shall be of no force or effect, and shall not be treated as an admission by

                                                   18
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 21 of 41 Page ID
                                       #:621


 1    any of the Parties or their respective counsel. In such a case, the Parties and any funds to
 2    be awarded under this Settlement Agreement shall be returned to their respective statuses
 3    as of the date and time immediately prior to the execution of this Settlement Agreement,
 4    and the Parties shall proceed in all respects as if this Settlement Agreement had not been
 5    executed, except that any fees already incurred by the Settlement Administrator shall be
 6    shared equally by the Parties, unless Island exercises its option to nullify the Settlement
 7    Agreement based on an excessive number of opt-outs, in which case any fees already
 8    incurred by the Settlement Administrator shall be paid by Island.
 9          3.     Settlement Terms Bind All Class Members Who Do Not Opt Out. Any
10    Class Member who does not affirmatively opt out of the Settlement Agreement by
11    submitting a timely and valid Request for Exclusion will be bound by all its terms.
12    VII. Certification Reports Regarding Individual Settlement Payment Calculations.
13          1.     The Settlement Administrator will provide Island’s counsel and Class
14    Counsel a weekly report which certifies: (a) the number of Class Members who have
15    submitted valid Requests for Exclusion; (b) any Notice of Objection submitted to the
16    Settlement along with a copy of any such Notices of Objection; and (c) whether any
17    Class Member has submitted a dispute to any information contained in his/her Notice
18    Packet. Additionally, the Settlement Administrator will provide to counsel for the Parties
19    any updated reports regarding the administration of the Settlement Agreement as needed
20    or requested.
21          2.     Uncashed Settlement Checks. Any checks issued by the Settlement
22    Administrator to Class Members will be negotiable for one hundred eighty (180) calendar
23    days. After one hundred eighty (180) calendar days from the date of mailing, the
24    Settlement Administrator shall distribute the value of any uncashed checks to the State
25    Controller’s Office Unclaimed Property Fund in the name of the Settlement Class
26    Member.
27          3.     Certification of Completion. Upon completion of administration of the
28    Settlement, the Settlement Administrator will provide a written declaration under oath to

                                                   19
                      STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 22 of 41 Page ID
                                       #:622


 1    certify such completion to the Court and counsel for all Parties.
 2    VIII. Tax Treatment of Individual Settlement Payments.
 3          All Individual Settlement Payments will be allocated as follows: one-third (1/3)
 4    wages, one-third (1/3) interest, and one-third (1/3) penalties.
 5          The portion allocated to wages will be reported on an IRS Form W-2 and the
 6    portions allocated to non-wages will be reported on an IRS Form-1099 by the Settlement
 7    Administrator. The Individual Settlement Payments will be reduced by any required
 8    legal deductions for each Settlement Class Member. All standard employee payroll
 9    deductions will be made for state and federal withholding taxes, including any other
10    applicable payroll deductions owed by the Settlement Class Members as a result of the
11    wage component, resulting in a net wage component. The Settlement Administrator will
12    issue a check and W-2 Form to each Settlement Class Member for the wage component.
13    No withholding shall be made on the interest and penalty portions of the Individual
14    Settlement Payment. The Settlement Administrator will issue a second check and IRS
15    Form-1099 for the remaining interest and penalty components. The Settlement
16    Administrator shall be responsible for issuing the payments and calculating and
17    withholding all required state and federal taxes. The Settlement Administrator shall
18    determine the eligibility for, and the amounts of, any Individual Settlement Payments
19    under the terms of this Settlement Agreement. Any disputes not resolved by the
20    Settlement Administrator concerning the administration of the Settlement will be
21    resolved by the Court, under the laws of the State of California. Prior to any such
22    involvement of the Court, counsel for the Parties will confer in good faith to resolve the
23    dispute without the necessity of involving the Court.
24    IX.   Administration of Taxes by the Settlement Administrator.
25          1.     Tax Liability. Island and Class Counsel make no representation as to the tax
26    treatment or legal effect of the payments called in this Agreement, and Plaintiffs and
27    Class Members are not relying on any statement, representation, or calculation by Island,
28    Class Counsel, or the Settlement Administrator in this regard. Plaintiffs and Class

                                                   20
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 23 of 41 Page ID
                                       #:623


 1    Members understand and agree they will be solely responsible for the payment of their
 2    share of any taxes and penalties assessed on the payments described herein.
 3          2.    Circular 230 Disclaimer. EACH PARTY TO THIS SETTLEMENT
 4    AGREEMENT (FOR PURPOSES OF THIS SECTION, THE “ACKNOWLEDGING
 5    PARTY” AND EACH PARTY TO THIS SETTLEMENT AGREEMENT OTHER
 6    THAN THE ACKNOWLEDGING PARTY, AN “OTHER PARTY”)
 7    ACKNOWLEDGES AND AGREES THAT (1) NO PROVISION OF THIS
 8    SETTLEMENT AGREEMENT, AND NO WRITTEN COMMUNICATION OR
 9    DISCLOSURE BETWEEN OR AMONG THE PARTIES OR THEIR ATTORNEYS
10    AND OTHER ADVISERS, IS OR WAS INTENDED TO BE, NOR WILL ANY SUCH
11    COMMUNICATION OR DISCLOSURE CONSTITUTE OR BE CONSTRUED OR BE
12    RELIED UPON AS, TAX ADVICE WITHIN THE MEANING OF UNITED STATES
13    TREASURY DEPARTMENT CIRCULAR 230 (31 CFR PART 10, AS AMENDED);
14    (2) THE ACKNOWLEDGING PARTY (A) HAS RELIED EXCLUSIVELY UPON HIS,
15    HER OR ITS OWN, INDEPENDENT LEGAL AND TAX COUNSEL FOR ADVICE
16    (INCLUDING TAX ADVICE) IN CONNECTION WITH THIS SETTLEMENT
17    AGREEMENT, (B) HAS NOT ENTERED INTO THIS SETTLEMENT AGREEMENT
18    BASED UPON THE RECOMMENDATION OF ANY OTHER PARTY OR ANY
19    ATTORNEY OR ADVISOR TO ANY OTHER PARTY, AND (C) IS NOT ENTITLED
20    TO RELY UPON ANY COMMUNICATION OR DISCLOSURE BY ANY
21    ATTORNEY OR ADVISER TO ANY OTHER PARTY TO AVOID ANY TAX
22    PENALTY THAT MAY BE IMPOSED ON THE ACKNOWLEDGING PARTY; AND
23    (3) NO ATTORNEY OR ADVISER TO ANY OTHER PARTY HAS IMPOSED ANY
24    LIMITATION THAT PROTECTS THE CONFIDENTIALITY OF ANY SUCH
25    ATTORNEY’S OR ADVISER’S TAX STRATEGIES (REGARDLESS OF WHETHER
26    SUCH LIMITATION IS LEGALLY BINDING) UPON DISCLOSURE BY THE
27    ACKNOWLEDGING PARTY OF THE TAX TREATMENT OR TAX STRUCTURE
28

                                                 21
                  STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 24 of 41 Page ID
                                       #:624


 1    OF ANY TRANSACTION, INCLUDING ANY TRANSACTION CONTEMPLATED
 2    BY THIS SETTLEMENT AGREEMENT.
 3    X.    Release by Class Members.
 4          1.     No Prior Assignments. The Parties and their counsel represent, covenant,
 5    and warrant that they have not directly or indirectly assigned, transferred, encumbered, or
 6    purported to assign, transfer, or encumber to any person or entity any portion of any
 7    liability, claim, demand, action, cause of action or right herein released and discharged.
 8          2.     It is the desire of Plaintiffs, Settlement Class Members, and Island to fully,
 9    finally, and forever settle, compromise, and discharge the Released Claims. Upon Final
10    Approval by the Court, and except as to such rights or claims as may be created by this
11    Settlement Agreement, the Settlement Class Members shall fully release and discharge
12    the Released Parties from any and all Released Claims arising during the Class Period.
13    This release shall be binding on all Settlement Class Members, including each of their
14    respective attorneys, agents, spouses, executors, representatives, guardians ad litem,
15    heirs, successors, and assigns, and shall inure to the benefit of the Released Parties, who
16    shall have no further or other liability or obligation to any Settlement Class Member with
17    respect to the Released Claims, except as expressly provided herein.
18    XI.   Materiality of Terms.
19          1.     The Court’s approval of Class Representative Enhancement Payments,
20    Attorneys’ Fees and Costs, Settlement Administrator Costs and the LWDA Payment are
21    not material terms of this Agreement. If the Court approves only a lesser amount of these
22    payments, then the other terms of this Agreement shall still remain in effect and the
23    difference will be part of the Net Settlement Amount.
24          2.     Except as otherwise stated in this Agreement, each substantive term of this
25    Agreement is material and has been relied upon by the Parties in entering into this
26    Agreement. Any failure by the Court to fully and completely approve the material terms
27    of this Settlement Agreement will result in this Settlement Agreement, and all obligations
28    under this Settlement Agreement, being nullified and voided. Upon such failure, any

                                                   22
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 25 of 41 Page ID
                                       #:625


 1    order or judgment entered by the Court in furtherance of this Settlement Agreement shall
 2    be treated as void from the beginning, and the Stipulations and Recitals contained herein
 3    shall be of no force or effect and shall not be treated as an admission by the Parties or
 4    their counsel. In such a case, the Parties and any funds to be awarded under this
 5    Settlement Agreement shall be returned to their respective statuses as of the date and time
 6    immediately prior to the execution of this Settlement Agreement, and the Parties shall
 7    proceed in all respects as if this Settlement Agreement had not been executed, except that
 8    any fees already incurred by the Settlement Administrator shall be paid equally by the
 9    Parties.
10    XII. Preliminary Approval Hearing.
11          1.     Plaintiffs will obtain a hearing before the Court to request Preliminary
12    Approval of the Settlement Agreement and the entry of an order: (a) provisionally
13    certifying the class for settlement purposes only, (b) preliminarily approving the
14    Settlement Agreement, (c) approving the Notice Packet and the method of distribution of
15    the Notice Packet, and (d) setting a date for a Final Approval Hearing.
16          2.     The Preliminary Approval Order will provide for the Notice Packet to be
17    sent to all Class Members as specified herein. In conjunction with the Preliminary
18    Approval Hearing, Plaintiffs will submit this Settlement Agreement and will include the
19    proposed Notice Packet.
20          3.     Class Counsel will be responsible for drafting all documents necessary to
21    obtain Preliminary Approval.
22    XIII. Final Settlement Approval Hearing and Entry of Judgment.
23          1.     Upon expiration of the Response Deadline, and with the Court’s permission,
24    a Final Approval Hearing will be conducted to determine whether to grant Final
25    Approval of the Settlement Agreement, including the amounts properly payable for: (a)
26    Attorneys’ Fees and Costs; (b) the LWDA Payment; (c) the Class Representative
27    Enhancement Payments; and (d) Settlement Administration Costs.
28          2.     The Parties shall request that the Final Approval Hearing will be set for a

                                                   23
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 26 of 41 Page ID
                                       #:626


 1    date no later than thirty (30) calendar days after the Response Deadline.
 2          3.      Class Counsel will be responsible for drafting all documents necessary to
 3    obtain Final Approval. Class Counsel will also be responsible for drafting the Attorneys’
 4    Fees and Costs application to be heard at the Final Approval Hearing.
 5    XIV. Judgment and Continued Jurisdiction.
 6          The Court shall retain jurisdiction with respect to the interpretation,
 7    implementation, and enforcement of the terms of this Settlement Agreement and all
 8    orders and judgments entered in connection with it, and the Parties and their counsel
 9    submit to the jurisdiction of the Court for purposes of interpreting, implementing, and
10    enforcing the Settlement and all orders and judgments entered in connection with it.
11    XV. Other Provisions.
12          1.      Exhibits Incorporated by Reference. The terms of this Settlement include
13    the terms set forth in any attached Exhibits, which are incorporated by this reference as
14    though fully set forth herein. Any Exhibits to this Settlement are an integral part of the
15    Settlement.
16          2.      Entire Agreement. This Settlement Agreement and any attached Exhibits
17    constitute the entirety of the Parties’ settlement terms. Once it is fully executed, no other
18    prior or contemporaneous written or oral agreements may be deemed binding on the
19    Parties.
20          3.      Amendment or Modification. This Settlement Agreement may be amended
21    or modified only by a written instrument signed by counsel for all Parties or their
22    successors-in-interest and approved by the Court. If the Court requires certain non-
23    material modifications to be made to this Settlement Agreement as a condition for
24    granting approval, then the Parties agree that their counsel can enter into a stipulation to
25    modify this Agreement to conform it to the Court’s Order and that signatures of counsel
26    shall suffice for such an amendment.
27          4.      Authorization to Enter Into Settlement Agreement. Counsel for all Parties
28    warrant and represent they are expressly authorized by the Parties whom they represent to

                                                   24
                    STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 27 of 41 Page ID
                                       #:627


 1    negotiate this Settlement Agreement. The Parties and their counsel will cooperate with
 2    each other and use their best efforts to effect the implementation of the Settlement. If the
 3    Parties are unable to reach agreement on the form or content of any document needed to
 4    implement the Settlement, or on any supplemental provisions that may become necessary
 5    to effectuate the terms of this Settlement, the Parties may seek the assistance of mediator
 6    Lou Marlin to resolve such disagreement.
 7          5.      Binding on Successors and Assigns. This Settlement Agreement will be
 8    binding upon, and inure to the benefit of, the successors or assigns of the Parties hereto,
 9    as previously defined.
10          6.      California Law Governs. All terms of this Settlement Agreement and
11    Exhibits will be governed by and interpreted according to the laws of the State of
12    California.
13          7.      Execution and Counterparts. This Settlement Agreement is subject only to
14    the execution of all Parties. However, the Settlement Agreement may be executed in one
15    or more counterparts. All executed counterparts and each of them, including facsimile
16    and scanned copies of the signature page, will be deemed to be one and the same
17    instrument.
18          8.      Acknowledgement that the Settlement is Fair and Reasonable. The Parties
19    believe this Settlement Agreement is a fair, adequate, and reasonable settlement of the
20    Action and have arrived at this Settlement after arm’s-length negotiations and in the
21    context of adversarial litigation, taking into account all relevant factors, present and
22    potential. The Parties further acknowledge that they are each represented by competent
23    counsel and that they have had an opportunity to consult with their counsel regarding the
24    fairness and reasonableness of this Settlement.
25          9.      Invalidity of Any Provision. Before declaring any provision of this
26    Settlement Agreement invalid, the Court will first attempt to construe the provision as
27    valid to the fullest extent possible consistent with applicable precedents so as to define all
28    provisions of this Settlement Agreement valid and enforceable.

                                                   25
                    STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 28 of 41 Page ID
                                       #:628


 1             10.   Waiver of Certain Appeals. The Parties agree to waive appeals and to
 2    stipulate to class certification for purposes of this Settlement only; except, however, that
 3    either Party may appeal any Court order that materially alters the Settlement Agreement’s
 4    terms.
 5             11.   Class Action Certification for Settlement Purposes Only. The Parties agree
 6    to stipulate to class certification only for purposes of the Settlement. If, for any reason,
 7    the Court does not grant preliminary or final approval of the Settlement, the stipulation to
 8    certification will be void. The Parties further agree that certification for purposes of the
 9    Settlement is not an admission that class action certification is proper under the standards
10    applied to contested certification motions and that this Settlement Agreement will not be
11    admissible in this or any other proceeding as evidence that either: (a) a class action
12    should be certified or (b) Island is liable to Plaintiffs or any Class Member, other than
13    according to the Settlement’s terms.
14             12.   Non-Admission of Liability. The Parties enter into this Settlement
15    Agreement to resolve the dispute that has arisen between them and to avoid the burden,
16    expense, and risk of continued litigation. In entering into this Settlement Agreement,
17    Island does not admit, and specifically denies, that it has violated any federal, state, or
18    local law; violated any regulations or guidelines promulgated pursuant to any statute or
19    any other applicable laws, regulations or legal requirements; breached any contract;
20    violated or breached any duty; engaged in any misrepresentation or deception; or engaged
21    in any other unlawful conduct with respect to its employees. Neither this Settlement
22    Agreement, nor any of its terms or provisions, nor any of the negotiations connected with
23    it, shall be construed as an admission or concession by Island of any such violations or
24    failures to comply with any applicable law. Except as necessary in a proceeding to
25    enforce the terms of this Settlement Agreement, this Settlement Agreement and its terms
26    and provisions shall not be offered or received as evidence in any action or proceeding to
27    establish any liability or admission on the part of Island or to establish the existence of
28    any condition constituting a violation of, or a non-compliance with, federal, state, local or

                                                    26
                     STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 29 of 41 Page ID
                                       #:629


 1    other applicable law.
 2          13.    Captions. The captions and section numbers in this Settlement Agreement
 3    are inserted for the reader’s convenience, and in no way define, limit, construe or
 4    describe the scope or intent of the provisions of this Settlement Agreement.
 5          14.    Waiver. No waiver of any condition or covenant contained in this
 6    Settlement Agreement or failure to exercise a right or remedy by any of the Parties hereto
 7    will be considered to imply or constitute a further waiver by such party of the same or
 8    any other condition, covenant, right or remedy.
 9          15.    Mutual Preparation. The Parties have had a full opportunity to negotiate the
10    terms and conditions of this Settlement Agreement. Accordingly, this Settlement
11    Agreement will not be construed more strictly against one Party than another merely by
12    virtue of the fact that it may have been prepared by counsel for one of the Parties, it being
13    recognized that, because of the arm’s-length negotiations between the Parties, all Parties
14    have contributed to the preparation of this Settlement Agreement.
15          16.    Representation by Counsel. The Parties acknowledge that they have been
16    represented by counsel throughout all negotiations that preceded the execution of this
17    Settlement Agreement and that this Settlement Agreement has been executed with the
18    consent and advice of counsel and reviewed in full. Each Plaintiff is advised to speak
19    with any lawyer of his/her choice before signing this Agreement.
20          17.    All Terms Subject to Final Court Approval. All amounts and procedures
21    described in this Settlement Agreement herein will be subject to final Court approval.
22          18.    Cooperation and Execution of Necessary Documents. All Parties will
23    cooperate in good faith and execute all documents to the extent reasonably necessary to
24    effectuate the terms of this Settlement Agreement.
25          19.    Binding Agreement. The Parties warrant that they understand and have full
26    authority to enter into this Settlement, intend that this Settlement Agreement will be fully
27    enforceable and binding on all Parties, and agree that it will be admissible and subject to
28    disclosure in any proceeding to enforce its terms, notwithstanding any mediation

                                                   27
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 30 of 41 Page ID
                                       #:630


 1    confidentiality provisions that otherwise might apply under federal or state law.
 2    Plaintiffs and Island, and not their representative(s), must personally execute this
 3    Settlement Agreement.
 4          20.    No Prior Assignments or Undisclosed Liens. Plaintiffs and Class Counsel
 5    represent that they have not assigned, transferred, conveyed, or otherwise disposed of any
 6    Released Claim or claim to attorneys’ fees and costs to be paid under this Agreement.
 7    Plaintiffs and Class Counsel further represent and warrant that there are not any liens or
 8    claims against any amount that Island is to pay under this Agreement. Plaintiffs and
 9    Class Counsel agree to defend, indemnify, and hold Island harmless from any liability,
10    losses, claims, damages, costs, or expenses, including reasonable attorneys’ fees,
11    resulting from a breach of these representations or from any lien or assignment.
12          21.    Confidential Information. Class Counsel will destroy all confidential
13    documents and information provided by Island within 60 calendar days after the
14    completion of the administration of this Agreement. Class Counsel further agree that
15    none of the information provided by Island shall be used for any purpose other than
16    prosecution of this Action.
17    //
18    //
19    //
20    //
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //

                                                   28
                   STIPULATION AND SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION
Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 31 of 41 Page ID
                                  #:631
Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 32 of 41 Page ID
                                  #:632
Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 33 of 41 Page ID
                                  #:633
Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 34 of 41 Page ID
                                  #:634
Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 35 of 41 Page ID
                                  #:635




                       EXHIBIT
      Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 36 of 41 Page ID
                                        #:636


                                                  LEGAL NOTICE:
  If you worked for Island Hospitality Management LLC, Island Hospitality Management II
 LLC, Island Hospitality Management III LLC, or Island Hospitality Management IV LLC as a
                  non-exempt employee in California from March 15, 2014
         through February 28, 2020, this class action settlement will affect your rights
                                             A court authorized this Notice.

                             Perez, et al. v. Island Hospitality Management III LLC, et al.,
       United States District Court for the Central District of California, Case No. 2:18-cv-04903-DMG-JPR

Notice is hereby given that a proposed settlement (“Settlement”) of the above-referenced class action lawsuit
(the “Action”) has been reached by the named plaintiffs Jose Mauricio Perez, Jamie Flemings, and Cody Taylor
(“Plaintiffs”) and defendants Island Hospitality Management LLC, Island Hospitality Management II LLC,
Island Hospitality Management III LLC, and Island Hospitality Management IV LLC (“Island”). The proposed
Settlement has been granted preliminary approval by the United States District Court for the Central District of
California.
The proposed Settlement will resolve all claims against Island in the Action. A final approval hearing
addressing the fairness, adequacy, and reasonableness of the Settlement will be held on [date of Final Approval
Hearing] to determine whether the Settlement should receive the Court’s final approval. The final approval
hearing will be held in Courtroom 8C of the above-entitled court, located at 350 West 1st Street, Los Angeles,
California 90012.
As a Class Member, your legal rights are affected whether you act or do not act. This Notice explains the
Action, the Settlement, your legal rights, what benefits are available, who is eligible for them, and how to obtain
them. Read this Notice carefully.
                          YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
       DO NOTHING           You will be paid your Individual Settlement Payment (set forth in Sections
                            6-8 of this Notice) and you will give up any rights to sue for the Released
                            Claims (defined below).
       SUBMIT A             Dispute the number of workweeks listed in this Notice. Receive a share of
       WORKWEEK             the Settlement and give up any rights to sue for the Released Claims.
       DISPUTE
       EXCLUDE                Give up the right to receive a monetary payment from the Settlement.
       YOURSELF               Retain all rights you may have against Island, as explained below.
       OBJECT                 Write to the Court about why you do not agree with the Settlement. The
                              Court may or may not agree with your objection.


 1. Why Did I Get This Notice?
You are not being sued. Plaintiffs filed a class and representative action against Island on behalf of similarly
situated non-exempt employees, like you. The Class includes all current and former non-exempt employees
who worked for Island in California during the Class Period, which is the time period from March 15, 2014 to
February 28, 2020 (the “Class Period”).
You are receiving this Notice because you are a Class Member and are entitled to share in the proceeds from the
proposed Settlement. The purpose of this Notice is to: (a) provide a brief description of the Action; (b) inform
      Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 37 of 41 Page ID
                                        #:637


you of the proposed Settlement; and (c) discuss your rights and options with respect to the Action and the
Settlement.
 2. What Is This Action About?
Plaintiffs were employed in California by Island as non-exempt employees during the Class Period. The Court
has approved Plaintiffs’ request to represent the Class Members. Plaintiffs allege that Island engaged in
practices that violate California’s labor and unfair competition laws by failing to pay all wages due (including
minimum wage and overtime wages) for all hours worked, failing to timely pay wages, failing to provide meal
and rest periods, failing to furnish accurate itemized wage statements, failing to reimburse necessary business
expenses, and engaging in unfair business practices.
 3. Do I Need to Hire an Attorney?
You do not need to hire your own attorney. You are already represented by Class Counsel (see Section 14 for
contact information). However, you may hire your own attorney at your own expense if you choose to do so.
 4. What Is Island’s Position?
Island denies any liability or wrongdoing whatsoever and denies that wages, damages, or penalties are owed, or
that it acted contrary to California law or federal law. However, it has concluded that any further defense of this
litigation would be protracted and expensive for all Parties. Island has already spent substantial amounts of
time, energy and resources defending this case and will have to continue to devote time, energy and resources to
the defense of the claims asserted by the Class if it did not agree to settle these claims. Island has, therefore,
agreed to settle in the manner and upon the terms set forth in the Settlement Agreement to put to rest the claims
as set forth in the Action.
 5. What Does the Settlement Provide?
Class Members who do not timely submit a signed and valid request for exclusion will receive payments from
the Net Settlement Amount. The Net Settlement Amount is the portion of the Settlement remaining after
deduction of the Court-approved Class Representative Enhancement Payments, Class Counsel’s Attorneys’
Fees and Costs, Settlement Administration Costs, and the State of California’s portion of the PAGA Payment.
Deductions for Class Representative Enhancement Payments, Class Counsel’s Attorneys’ Fees and Costs,
Settlement Administration Costs, and the PAGA Payment. Class Counsel will ask the Court to award attorneys’
fees in an amount up to $366,666.67, which represents one-third (1/3) of the Gross Class Settlement Amount,
and litigation costs not to exceed $35,000.00 from the Gross Class Settlement Amount. In addition, Class
Counsel will ask the Court to authorize Class Representative Enhancement Payments from the Gross Class
Settlement Amount in the amount of $5,000.00 each to Plaintiffs Jose Mauricio Perez, Jamie Flemings, and
Cody Taylor to compensate them for the risks, time, and expense of their involvement in this Action. The
Settlement Administrator will also be reimbursed for the expense of notifying the Class Members of the
Settlement, processing requests for exclusions submitted by Class Members, and distributing Individual
Settlement Payments. Settlement Administration Costs are estimated at $21,600.00. Finally, Class Counsel will
ask the Court to approve a PAGA Payment in the amount of $100,000.00 for claims under the Private
Attorneys’ General Act of 2004, Labor Code §§2698, et seq., of which $75,000 will be paid to the State of
California, and $25,000 will be paid to Class Members as part of the Net Settlement Amount.
 6. What Can I Get From the Settlement?
Island’s records indicate that you worked approximately ___ workweeks for Island as a non-exempt
employee in California between March 15, 2014 and February 28, 2020. Based on these records, your
estimated payment as a Class Member would be $XXXXX.
      Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 38 of 41 Page ID
                                        #:638


Class Members who do not opt-out will be paid out of the Net Settlement Amount. One-third (1/3) of each
Individual Settlement Payment will be designated for alleged unpaid wages, for which an IRS Form W-2 will be
issued. One-third (1/3) will be designated for interest and (1/3) for penalties, for which an IRS Form 1099 will
be issued.
If you do not timely submit a valid request for exclusion by the Response Deadline, you will receive your share
of the Net Settlement Amount after the Court approves the Settlement. Settlement checks will be negotiable for
180 calendar days from the date of mailing. After 180 days, the Settlement Administrator shall distribute the
value of any uncashed checks to the State Controller’s Office Unclaimed Property Fund in the name of the
Class Member. In such case, you will still be bound by the Settlement.
 7. How Was My Share Calculated?
To determine the amount of the Net Settlement Amount to which each Class Member is entitled, the Settlement
Administrator used the workweek information provided by Island to calculate the total number of weeks
worked by the Class Member as a non-exempt Island employee (“Individual Workweeks”) during the Class
Period and the total number of weeks worked by all Class Members as non-exempt employees (“Class
Workweeks”) during the Class Period. To determine each Class Member’s Individual Settlement Payment, the
Settlement Administrator used the following formula: Individual Settlement Payment = (Individual Workweeks
÷ Class Workweeks) × Net Settlement Amount.
Individual Settlement Payments will be net of the employee’s share of state and federal taxes.
 8. How Can I Get Payment?
You do not need to take any action to receive an Individual Settlement Payment. However, if you dispute the
number of workweeks stated in Section 6 above, you must mail or fax a letter to the Settlement Administrator
with the details of your dispute and any documentary evidence you have, such as W-2s or paystubs,. no later
than <<Response Deadline>>. If you do nothing, you will receive your Individual Settlement Payment and be
bound by the terms of the Settlement (including the Released Claims described in Section 10 below).
California law protects Class Members from retaliation based on their decision to participate in a class action
settlement.
 9. When Would I Get My Payment?
The Court will hold the Final Approval Hearing on <<date>> in Courtroom 8C of the above-entitled court
located at 350 West 1st Street, Los Angeles, California 90012, to decide whether to approve the Settlement.
If the Court approves the Settlement, your Individual Settlement Payment will be mailed to you within
approximately 45 days from the date of final judgment, unless there are objections, appeals, or other challenges
to the final judgment. It is always uncertain when these issues can be resolved and resolving them can take time.
 10. What Rights Do I Give Up If I Participate or Do Nothing?
Unless you exclude yourself, you will remain a Class Member and you will be bound by the terms of the
Settlement, including releasing the Released Claims described below. That means that you will be unable to
sue, or to continue to sue, or be part of any other lawsuit or administrative claim asserting the Released Claims.
It also means that all of the Court’s orders will apply to you and legally bind you.
                                                Released Claims
As of the date of the Order Granting Final Approval, Class Members who do not opt out shall release Island
Hospitality Management LLC, Island Hospitality Management Inc., Island Hospitality Management II LLC,
      Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 39 of 41 Page ID
                                        #:639


Island Hospitality Management II Inc., Island Hospitality Management III LLC, Island Hospitality Management
III Inc., Island Hospitality Management IV LLC, Island Hospitality Management IV Inc., Island Hospitality
Management V LLC, Island Hospitality Management V Inc., Island Hospitality Florida Management LLC,
Island Hospitality Joint Venture LLC, Island JV Member Inc., Platform Hospitality Investor T-II, LLC,
Chatham Lodging Trust, Colony Capital, Inc., LVP CY Paso Robles Holding Corporation, and any parent,
subsidiary, affiliate, predecessor or successor, and all agents, employees, officers, directors and attorneys of any
of these named businesses (“Released Parties”), from any and all claims, debts, liabilities, demands, obligations,
penalties, premium pay, guarantees, costs, expenses, attorney’s fees, damages, actions or causes of action of
whatever kind or nature, whether known or unknown, contingent or accrued, under any legal theory under
federal and state law for any alleged failure to pay all wages due (including minimum wage and overtime
wages), failure to pay for all hours worked (including off-the clock work), failure to provide meal and rest
periods, failure to failure to timely pay wages and final wages, failure to properly calculate the regular rate of
pay, failure to reimburse business expenses, failure to furnish accurate wage statements including claims
derivative and/or related to these claims, liquidated damages, conversion of wages, pre and post shift work and
record-keeping violations, up to and including the date of final approval by the Court. This Release shall
include, all claims arising under the applicable regulations, Wage Orders and Labor Code, including sections
201, 202, 203, 204, 206, 210, 218, 218.5, 226, 226.3, 226.7, 227, 227.3, 510, 511, 512, 515, 517, 551, 552, ,
558, 1174, 1175, 1182.12, 1194, 1194.2, 1197, 1197.1, 1198, 1199, 2802, as well as claims under Business and
Professions Code section 17200 et seq., and/or Labor Code section 2698 et seq. based on alleged violations of
any of the above Labor Code provisions, and any other benefit claimed on account of the allegations asserted in
the Amended Complaint (“Released Claims”). This release shall apply to all claims arising at any point during
the Class Period, but this release, shall not include unrelated claims like retaliation, discrimination, workers’
compensation, or ERISA claims, or claims arising outside the Class Period.
The Parties acknowledge that the following three lawsuits exist and have claims that are asserted in and/or
factually related to the Action: Cruz v. Island Hospitality Management III LLC (Santa Clara County Superior
Court Case No. 19CV353655; Leon, et al. v. Island Hospitality Management III LLC (Orange County Superior
Court Case No. 30-2019-01050719-CU-OE-CXC; and Vela v. Island Hospitality Management LLC et al. (San
Diego County Superior Court, Case No. 37-2019-0003525). The Parties acknowledge that the courts will be the
final arbiters of the impact, if any, of this Settlement on these lawsuits.
 11. How Do I Exclude Myself from the Settlement?
If you do not wish to participate in the Settlement, you may exclude yourself (generally called “opting out”) by
submitting a written opt-out request to the Settlement Administrator. In order to opt-out, you must (1) fax or
mail a written signed statement that “I wish to opt out from the Perez v. Island Settlement.”; (2) state your full
name (and former names, if any); and (3) ensure that your signed statement is faxed or postmarked no later than
<< Response Deadline >> (“Response Deadline”).
You must sign the request for exclusion personally and may not have someone sign for you, nor may you
submit a request for exclusion on behalf of a group. Your request for exclusion must be signed and returned via
fax or United States first class mail postmarked no later than << Response Deadline >> to:
                                              Simpluris, Inc.
                                               [ADDRESS]
                                         [CONTACT INFORMATION]
If you submit a timely and valid request for exclusion, then upon its receipt you shall no longer be a member of
the Class, you shall be barred from participating in any portion of the Settlement, meaning you may not object
and you shall receive no benefits from the Settlement. If you wish, you may pursue, at your own expense, any
     Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 40 of 41 Page ID
                                       #:640


claims you may have against Island. If you do not submit a complete and timely written request for exclusion,
you will be included in the Class, and be bound by the terms of the Settlement (including the Released Claims
described in Section 10 herein).
Do not submit both an objection and request for exclusion. If you submit both, the request for exclusion will be
valid, and you will be excluded from the Class.
 12. When Is the Final Approval Hearing?
The Court will hold a Final Approval Hearing in Courtroom 8C of the above-entitled court located at 350 West
1st Street, Los Angeles, California 90012, on <<date and time>>, to determine whether the Settlement is fair,
reasonable, and adequate. If there are objections, the Court will consider them. The Court will also be asked to
approve Plaintiffs’ Class Representative Enhancement Payments, Class Counsel’s request for Attorneys’ Fees
and Costs, the Settlement Administration Costs, and the PAGA Payment.
The hearing may be continued without further notice to Class Members. It is not necessary for you to appear at
this hearing unless you have timely filed an objection or notice of intention to appear with the Court.
 13. How Do I Object to the Settlement and Appear at the Final Approval Hearing?
You may object to the terms of the Settlement before the Final Approval Hearing. However, if the Court rejects
your objection, you will still be bound by the terms of the Settlement. To object, you must mail a written
objection to the Settlement Administrator (at the address in Section 11 herein). Any written objection must
contain a statement of your objection to this settlement and the grounds for your objection. Your objection must
also contain your full name, address, telephone number, and signature. To be valid and effective, any objections
to approval of the Settlement must be faxed or postmarked no later than << Response Deadline >>.
Class Members who fail to make objections in the manner specified above shall be deemed to have waived any
objections and shall be foreclosed from making any objection (whether by appeal or otherwise) to the
Settlement.
You do not have to attend the hearing, but you may do so at your own expense. If you send an objection, you do
not have to come to Court to talk about it. As long as you mailed your written objection on time, the Court will
consider it. You may also pay your own lawyer to attend, but it is not necessary.
If the Court approves the Settlement despite any objections, you will receive your Individual Settlement
Payment and will be bound by the terms of the Settlement (including the Released Claims described in
section 10 herein).
 14. How Do I Get Additional Information?
You may call the Settlement Administrator at [PHONE NUMBER], or you can contact Class Counsel below.
       CLASS COUNSEL                                     ISLAND’S COUNSEL
       MATERN LAW GROUP, PC                              SEYFARTH SHAW LLP
       Matthew J. Matern (SBN 159798)                    Brian T. Ashe (SBN 139999)
       Launa Adolph (SBN 227743)                         Kerry Friedrichs (SBN 198143)
       Deanna S. Leifer (SBN 265840)                     Parnian Vafaeenia (SBN 316736)
       1230 Rosecrans Avenue, Suite 200                  560 Mission Street, 31st Floor
       Manhattan Beach, CA 90266                         San Francisco, California 94105
       Tel: (310) 531-1900
       Facsimile: (310) 531-1901
       info@maternlawgroup.com
       PLEASE DO NOT WRITE OR TELEPHONE THE COURT OR THE OFFICE OF THE CLERK
                    FOR INFORMATION REGARDING THIS SETTLEMENT.
Case 2:18-cv-04903-DMG-JPR Document 45-2 Filed 03/13/20 Page 41 of 41 Page ID
                                  #:641



  BY ORDER OF THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT
                              OF CALIFORNIA
